y




                                     MANDATE

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-13-00752-CV

             ANGELA CORNEJO AND CARLOS PORTILLO, Appellant

                                            V.
                        STEPHEN J. HILGERS, M.D., Appellee

    Appeal from the 190th District Court of Harris County. (Tr. Ct. No. 2012-69538).

TO THE 190TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 14th day of August 2014, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                      This case is an appeal from the final judgment signed by
              the trial court on August 8, 2013. After submitting the case on
              the appellate record and the arguments properly raised by the
              parties, the Court holds that there was reversible error in the
              trial court’s judgment. Accordingly, the Court reverses the
              trial court’s judgment and remands the case to the trial court
              for further proceedings.

                    The Court orders that the appellee, Stephen J. Hilgers,
              M.D., pay all appellate costs.

                     The Court orders that this decision be certified below
              for observance.



              Judgment rendered August 14, 2014.
                Panel consists of Justices Jennings, Higley, and Sharp.
                Opinion delivered by Justice Jennings.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




July 24, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT